Case 5:20-cv-00171-BJD-PRL Document 13 Filed 06/08/20 Page 1 of 5 PageID 54



                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                            OCALA DIVISION

GEORGE WILLIE BUFORD, III,

           Petitioner,

v.                                      Case No:    5:20-cv-171-Oc-39PRL

WARDEN, FCC COLEMEN – USP I,

          Respondent.
___________________________________

                ORDER OF DISMISSAL WITHOUT PREJUDICE

     Petitioner, an inmate of the federal correctional system

proceeding pro se, initiated this case by filing a purported

Petition for Writ of Habeas Corpus Under 28 U.S.C. § 2241 in the

United States District Court for the Middle District of Florida,

Tampa Division (Doc. 1). The Tampa Division transferred the case

to this Court because Petitioner is confined at Coleman Federal

Correctional Complex, which is in this division. See Order (Doc.

3). This Court directed Petitioner to submit an amended petition

using the Court-approved form for prisoners seeking relief under

§ 2241. See Orders (Docs. 6, 10). Petitioner has complied, and his

Amended Petition (Doc. 11; Am. Pet.) is before the Court for

initial screening.

     Petitioner asserts two grounds for relief from his 2002

federal conviction out of the United States District Court for the

Eastern District of Tennessee, Northern Division. First, he claims
Case 5:20-cv-00171-BJD-PRL Document 13 Filed 06/08/20 Page 2 of 5 PageID 55



his continued detention violates the Eighth Amendment’s cruel and

unusual punishment clause because of the risk to his already-

compromised health posed by COVID-19. See Am. Pet. at 6. Second,

Petitioner asserts he is “actually innocent” of a crime of violence

under the Hobbs Act in light of a change in the law.1 Id. at 7. As

relief, Petitioner requests that the Court order the correctional

facility to honor social distancing guidelines (as to ground one)

and order his release (as to ground two). Id. at 13.

     A motion to vacate under 28 U.S.C. § 2255 is the “exclusive

mechanism for a federal prisoner to seek collateral relief unless

he can satisfy the ‘saving clause.’” McCarthan v. Dir. of Goodwill

Indus.-Suncoast, Inc., 851 F.3d 1076, 1079, 1081 (11th Cir.)

(“Congress gives a federal prisoner one opportunity to move to

vacate his sentence.”). The saving clause is triggered only when

a prisoner’s remedy under § 2255 is “inadequate or ineffective to

test the legality of his detention.” See § 2255(e). The Eleventh

Circuit now makes clear that only under limited circumstances does

§ 2255’s saving clause allow a federal prisoner to seek relief

under § 2241. McCarthan, 851 F.3d at 1090. The saving clause

applies only under three narrow circumstances:


     1 Petitioner previously sought collateral review of his
conviction under 28 U.S.C. § 2255. See Am. Pet. at 4. He seeks to
invoke this Court’s jurisdiction under § 2241, however, based on
a “new rule of constitutional law.” Id. at 2. Thus, the Court
liberally construes his Amended Petition as a request to invoke §
2255’s saving clause.
                                    2
Case 5:20-cv-00171-BJD-PRL Document 13 Filed 06/08/20 Page 3 of 5 PageID 56



            (1) when raising claims challenging the
            execution of the sentence, such as the
            deprivation of good-time credits or parole
            determinations; (2) when the sentencing court
            is unavailable, such as when the sentencing
            court itself has been dissolved; or (3) when
            practical considerations, such as multiple
            sentencing courts, might prevent a petitioner
            from filing a motion to vacate.

Bernard v. FCC Coleman Warden, 686 F. App’x 730, 730-31 (11th Cir.

2017) (citing McCarthan, 851 F.3d at 1092-93).

       Accordingly, if a petitioner could have brought his claims in

a § 2255 motion, even if those claims would have been foreclosed

by    binding   precedent,    the   remedy    is    adequate    and   effective.

McCarthan, 851 F.3d at 1086, 1090 (holding petitioner’s remedy

under § 2255 was “adequate and effective to test the legality of

his    detention”   because    he   filed     a    petition    challenging   his

sentence, which “he could have brought in a motion to vacate”).

       A federal prisoner may not            invoke   the saving clause       to

challenge his conviction based on an intervening change in the

law. Id. at 1085. Indeed, in McCarthan, that was precisely what

the petitioner sought to do, and the Eleventh Circuit held, “a

change in caselaw does not trigger relief under the saving clause.”

Id. See also Nipper v. Warden, FCC Coleman-Medium, 688 F. App’x

851, 852 (11th Cir. 2017) (“The saving[] clause does not apply to

claims based on new rules of constitutional law.”). When an

intervening change in the law makes a prior conviction invalid,

and the prisoner has already collaterally attacked his conviction

                                       3
Case 5:20-cv-00171-BJD-PRL Document 13 Filed 06/08/20 Page 4 of 5 PageID 57



under § 2255, the proper course is to seek permission to file a

second or successive petition under § 2255(h)(2). Id.

     Petitioner is not entitled to proceed under § 2241 because

the limited circumstances under which § 2255’s saving clause

applies are not present here. For example, Petitioner does not

challenge the execution of his sentence, he does not assert the

sentencing court is unavailable, and his sentence was not imposed

by multiple courts. See Bernard, 686 F. App’x at 730-31. Instead,

Petitioner argues a change in the law permits him to advance a

claim for relief that was previously unavailable to him. If such

is the case, Petitioner should move to file a second or successive

petition under § 2255 in the appropriate court.2 See Strouse v.

Warden, USP Coleman II, 777 F. App’x 468, 468 (11th Cir. 2019) (“A

prisoner cannot utilize the saving clause as a means to circumvent

. . . ‘the process for obtaining permission to file a second or

successive’ § 2255 motion.”) (citing McCarthan, 851 F.3d at 1091).

     As to Petitioner’s suggestion that the conditions of his

confinement expose him to a serious health risk in the wake of

COVID-19,   such   a   claim   is   not   cognizable   under   §   2241.   If

Petitioner wishes to pursue a civil rights claim, he may do so by

filing a civil rights complaint form, which the Court will direct

the Clerk to provide to Petitioner.


     2 The Court does not hypothesize whether such a motion would
succeed.
                                      4
Case 5:20-cv-00171-BJD-PRL Document 13 Filed 06/08/20 Page 5 of 5 PageID 58



     For the above reasons, Petitioner’s Amended Petition is due

to be dismissed without prejudice subject to his right to pursue

other avenues of relief that may be available to him, as referenced

in this Order.

     Accordingly, it is

     ORDERED:

     1.    This case is DISMISSED without prejudice.

     2.    The Clerk of Court shall enter judgment dismissing this

case without prejudice, terminate any pending motions, and close

this case.

     3.    The Clerk shall send Petitioner a civil rights complaint

form. If Petitioner chooses to initiate a civil rights action, he

should not put this case number on the form because the Clerk will

assign a new case number upon receipt.

     DONE AND ORDERED at Jacksonville, Florida, this 8th day of

June 2020.




Jax-6
c:    George Willie Buford, III




                                    5
